Exhibit 10.2

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement ("Amendment") between James A. Sundquist
("Executive") and Bank of Commerce Holdings and Redding Bank of Commerce
(together, “Employer”), is made and entered into, effective May 3, 2018 (“Date
of Amendment”), and modifies the Amended and Restated Employment Agreement
between Executive and Employer, entered into as of February 21, 2017 (the
"Agreement").

 

Executive and Employer agree that the Agreement is modified as follows:

 

 

1.

The first paragraph of Section 7 is hereby deleted in its entirety and replaced
by the following:

 

“In the event there is (i) a Change in Control, as defined below, or (ii) any
party announces or is required by law to announce a prospective Change in
Control, and the Executive’s employment hereunder is terminated by the Executive
for Good Reason or by the Employer without Cause (other than on account of the
Executive’s death or disability) within twelve (12) months following the later
of (a) the announcement or the date of required announcement of the prospective
Change in Control or (b) the Change in Control, the Executive shall be entitled
to be paid, in a single lump sum, severance equal to two (2) years’ salary at
that salary rate being paid to Executive as of the date of the Executive’s
termination together with an amount equal to one times (1.0x) the average of the
Annual Bonus paid to Executive for services during the preceding three (3)
calendar years (or the Executive’s period of employment, if less than three (3)
years). Executive acknowledges and agrees that such payment is in lieu of all
damages, payments and liabilities on account of the early termination of this
Agreement (including, without limitation, Severance under Section 6 of this
Agreement) and is the sole and exclusive remedy for Executive (other than
rights, if any, to exercise any of the stock options vested prior to such
termination), and shall only be paid, within 60 days after his separation from
service with Employer, subject to Executive’s execution and delivery to
Employer, within such 60-day period, of a complete release of all claims
Executive may have against the Employer, its officers, directors, agents,
employees, predecessors, successors, parents, subsidiaries, and affiliates. If
the 60-day period referred to in the immediately preceding sentence begins in
one calendar year and ends in the following calendar year, then the payment
shall be made in the latter calendar year. If upon termination of employment
Executive chooses to arbitrate any claims pursuant to Section 18, Executive
shall be deemed to have waived Executive’s right, if any, to severance under
this Section 7.”

 

 

2.

The following is hereby added to the end of Section 19:

 

“The term “termination,” when used in reference to termination of employment,
shall mean “separation from service,” as defined in the Section 409A Rules.”

 

 

3.

Except as modified by this Amendment, all other terms of the Agreement will
remain in full force and effect.

 

-1-

--------------------------------------------------------------------------------

 

 

The parties have executed this Amendment as of the dates specified below.

 

EXECUTIVE

 

/s/ James A. Sundquist
James A. Sundquist

 

Date: May 3, 2018

 

 

EMPLOYER

 

By: /s/ Lyle L. Tullis

 

Name: Lyle L. Tullis

 

Title: Chairman of the Board

 

Date: May 3, 2018

 

 

 

-2-